COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:     Richard Contreras, Sr. v. The State of Texas

Appellate case number:   01-14-00758-CR

Trial court case number: 1401233

Trial court:             230th District Court of Harris County

        We are in receipt of a reporter’s record of an abatement hearing held on March 26, 2015,
indicating Michael Driver will remain as counsel for appellant, and that the trial court ordered
Driver to file a brief on behalf of appellant by April 24, 2015. We reinstate this appeal on our
active docket and ORDER appellant’s brief due on April 24, 2015. Due to the age of this appeal
no extensions of this deadline will be considered.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: April 16, 2015